Citation Nr: 1114924	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 5, 2002 for the grant of service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2008 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board denied this appeal in a decision of May 2008.  The Veteran subsequently appealed to the United States Court of Appeals for Veteran's Claims (Court).  In October 2010, the Court vacated the Board's May 2008 decision and remanded the claim to the Board for further development. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an effective date earlier than August 5, 2002 for the grant of service connection for bilateral sensorineural hearing loss.  The Board notes that the Veteran was discharged from service because of his hearing disability.

In the October 2010 decision, the Court concluded that the Board erred in not obtaining the Veteran's service personnel records.  The Court found that the Veteran's service personnel records are relevant because they would show whether the Air Force complied with 10 U.S.C. § 1218 prior to his discharge.  Section 1218 mandates that a service member may not be discharged from service as a result of a disability until he has made, or refused to make, a claim for compensation, or signed a statement that his right to make such a claim has been explained to him or he has refused to sign such a statement.  10 U.S.C. § 1218.  The United States Court of Appeals for the Federal Circuit has determined that the Board is obligated to consider § 1218 in reaching its decision of whether or not to assign an earlier effective date.  See McGee v. Peake, 511 F.3d 1352 (Fed. Cir. 2008).  10 U.S.C. § 1218 was enacted in June 1957.  

Although the Veteran has stated that he did not file a claim until August 2002, the Court found that obtaining his personnel records would confirm whether the Veteran previously filed a claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's complete personnel records (201 file) to determine whether the Veteran had previously filed a claim for hearing loss.

2.  Thereafter, the RO should review the claims file, and arrange for any further development suggested by the results of the development ordered above and readjudicate the claim.  If the benefit sought remains denied, an appropriate supplemental statement of the case should be furnished to the Veteran and his representative, and they should have the opportunity to respond.

Then, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



